Exhibit 10.24
 

 
AMENDED AND RESTATED
 
NATURAL GAS PURCHASE AGREEMENT
 


 
By and Between
 
TARGA GAS MARKETING LLC
 
(“Buyer”)
 
And
 
TARGA NORTH TEXAS LP
 
(“Seller”)
 


 
Effective as of March 1, 2009
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED NATURAL GAS PURCHASE AGREEMENT
 
This Amended and Restated Natural Gas Purchase Agreement is executed on January
25, 2010, but effective as of March 1, 2009, by and between TARGA GAS MARKETING
LLC ("Buyer") and TARGA NORTH TEXAS LP ("Seller") (each a “Party,” and together,
the “Parties”), and sets forth the terms and conditions pursuant to which Seller
will sell to Buyer, and Buyer will purchase from Seller, certain Gas (as
hereinafter defined) produced at natural gas processing facilities owned and
operated by Seller.  This Agreement amends and restates in its entirety that
certain Natural Gas Purchase Agreement dated and effective as of December 1,
2005.
 
1.
Definitions.

 
As used in this Agreement, the following terms shall have the following meaning:
 
“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified, with the term “control” (including the terms “controlled by”
or “under common control with”) meaning the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership, by contract, or otherwise.  Any Person
shall be deemed to be an Affiliate of any specified Person if (i) such Person
owns fifty percent (50%) or more of the voting securities of the specified
Person, if the specified Person owns fifty percent (50%) or more of the voting
securities of such Person, or if fifty percent (50%) or more of the voting
securities of the specified Person and such Person are under common control, or
(ii) such Person has operational control of the specified Person pursuant to an
operating agreement, management agreement or other contractual rights.
 
"Business Day" means any day except Saturday, Sunday or Federal Reserve Bank
holidays.
 
 “Claims” means any and all claims, liabilities, losses, damages, demands,
penalties, fines, causes of action, remediation expenses, suits, judgments,
arbitration awards, court orders, directives, injunctions, decrees or awards of
any jurisdiction, and any costs and expenses related to the same (including
court costs, reasonable attorneys’ fees, and other reasonable expenses of
litigation).
 
 “Early Termination Date” is defined in Section 14.2.
 
 
“Excess Gas” means Gas delivered by Seller at any Receipt Point during a Month
that is greater than the Nominated Quantity at such Receipt Point for such
Month.
 
“Gas” means all residue gas owned or controlled by Seller that is produced from
and/or processed at the Plants and is not now or hereafter committed by Seller
for sale to third parties.
 
“Gas Proceeds” means the aggregate proceeds received by Buyer from its first of
Month baseload sales at the relevant Near Market Point to Buyer’s customers,
including third parties and Affiliates of Buyer.
 
“Index Price” means the price per MMBtu reported in the first publication of
Inside FERC’s Gas Market Report for such Month for the applicable Near Market
Point.  Notwithstanding the foregoing, if there is no single price published for
such day, but there is published a range of prices, then the Index Price for
such day will be the average of the high and low prices in that range.
 

 
 

--------------------------------------------------------------------------------

 

"MMBtu" means 1,000,000 British thermal units.
 
"Month" shall mean the period beginning at 7:00 AM Central Standard Time (as
adjusted for Central Daylight Time) on the first day of a calendar month and
ending at 6:59 AM on the last day of such calendar month.
 
“Near Market Point” means one or more available delivery points for each Plant
using applicable transportation, as set forth on Exhibit “B” attached hereto.
 
“Near Market Price” means the applicable price for Gas for the first of Month
baseload sales sold at each Near Market Point, as set forth on Exhibit “B”
attached hereto.
 
“Net Index Price” means the applicable Index Price, less applicable
Transportation Costs.
 
“Nominated Quantity” means the quantity of Gas for any Month that is nominated
by Seller prior to the first day of such Month with respect to any Receipt
Point.
 
 “Person” means any individual, corporation, partnership, limited liability
company, association, joint venture, trust, or other organization of any nature
or kind.
 
“Plant” or “Plants” means one or more natural gas processing plants that are now
or hereafter owned or operated by Seller, including but not limited to the
plants identified on Exhibit “A,” attached hereto.
 
“Receipt Point” is defined in Section 5.
 
“Receiving Transporter” means the transporter receiving Gas at a Receipt Point.
 
“Remote Market Point” means, for any Plant, one or more delivery points that are
further away from such Plant than the applicable Near Market Point.
 
“Remote Market Price” means the applicable price for Gas for the first of Month
baseload sales sold at Remote Market Points, as set forth in Exhibit “B”
attached hereto.
 
 “Taxes” means any or all ad valorem, property, occupation, severance,
generation, first use, conversion, Btu or Gas, transport, transmission, utility,
gross receipts, privilege, sales, use, consumption, excise, lease, transaction,
and other taxes, governmental charges, regulatory assessments by federal, state
or local agencies or commissions (including, but not limited to, FERC
assessments), license fees, permits or assessments or increases therein, other
than taxes based on net income or net worth
 
“Termination Payment” is defined in Section 14.2.
 
“Transportation Costs” means all transportation costs incurred by Buyer (or
deemed to be incurred) for first of Month baseload Gas sales at the applicable
Near Market Point, including any pipeline tariff charges, fuel, and any demand
charges for firm capacity.  Any additional transportation costs incurred by
Buyer for delivery of Gas to a Remote Market Point shall be at the sole expense
of Buyer.
 
“Weighted Average Sales Price” or “WASP” means, for each applicable Near Market
Point, a price per MMBtu for each Month equal to (i) Gas Proceeds for such
Month, less Transportation
 

 
 

--------------------------------------------------------------------------------

 

Costs for such Month, divided by (ii) the total number of first of Month
baseload MMBtus of Gas sold at such Near Market Point during such Month.
 
2.
Term; Termination.

 
2.1           This Agreement shall commence on March 1, 2009, and shall continue
in full force and effect for a term of fifteen (15) years (the “Initial
Term”).  At the expiration of the Initial Term, this Agreement shall be
automatically extended for consecutive sixty (60) month terms (the “Renewal
Term”), unless either Party shall have given written notice of termination to
the other Party at least one hundred twenty (120) days prior to the expiration
of the Initial Term or the applicable Renewal Term (the Initial Term and any
Renewal Term(s) shall collectively be referred to as the “Term”).
 
2.2           In the event that either Party ceases to be an Affiliate of Targa
Resources, Inc., then either Party may, at its sole discretion, elect to
terminate this Agreement upon one hundred twenty (120) days notice to the other
Party.
 
3.
Quantity.

 
Subject to the terms and conditions of this Agreement, for each Month during the
Term, Seller agrees to sell and deliver and Buyer agrees to purchase and receive
all of Seller’s Gas.
 
4.
Price.

 
4.1           The price per MMBtu for all Gas sold by Buyer at any Near Market
Point during each Month shall be the applicable Near Market Price for such
Month.
 
4.2           The price per MMBtu for all Gas sold by Buyer at any Remote Market
Point during each Month shall be the applicable Remote Market Price for such
Month.
 
4.3           The price per MMBtu for all Excess Gas sold by Buyer at any Near
Market Point or Remote Market Point during each Month shall be the same as the
Remote Market Price for such market delivery point.
 
5.
Receipt Point; Transportation;

 
The receipt point (“Receipt Point”) for each Plant shall be a point at or near
the tailgate of such Plant.  Seller shall have the sole responsibility for
delivering the Gas to the Receipt Points. Buyer shall have the sole
responsibility for transporting the Gas from the Receipt Points.
 
6.
Nominations.

 
Seller will nominate the total quantity of Plant Gas (in MMBtu per day) to be
delivered to each Receipt Point for each Plant during any Month, giving
sufficient time to meet the applicable pipeline company’s nomination deadlines
for such Month, and will also provide Buyer with any other operational
information which could have a significant effect on the quantity of Gas
delivered from each Plant for the Month. Seller and Buyer will cooperate in
communicating throughout each Month regarding any changes in the quantity of
Plant Gas to be delivered at each Receipt Point for the Month of flow and the
following Month. Should Seller become aware that actual deliveries at any
Receipt Point on any day will be more or less than the Nominated Quantity,
Seller shall promptly notify Buyer.
 

 
 

--------------------------------------------------------------------------------

 

7.           Operational Procedures.
 
For its first of month sales of Gas from each Plant, Buyer agrees to utilize
operational procedures agreed to by Seller and Buyer from time to time based
upon available transportation, current market conditions and other relevant
factors.
 
8.
Quality; Delivery Pressure.

 
All Gas delivered by Seller hereunder shall meet the pressure, quality and heat
content requirements of the Receiving Transporter.  The unit of quantity
measurement for purposes of this Agreement shall be one MMBtu dry.  Measurement
of Gas quantities hereunder shall be in accordance with the established
procedures of the Receiving Transporter.
 
9.
Taxes and Other Charges.

 
Seller is liable for and shall pay, or cause to be paid, all Taxes applicable to
the purchase or sale of Gas at a particular Receipt Point arising prior to the
Receipt Points.  Seller will release, indemnify, defend and save Buyer harmless
from and against all Claims for such Taxes.  In the event Buyer is required to
remit such Taxes, Seller shall reimburse Buyer for such amount.  Buyer is liable
for and shall pay or cause to be paid all Taxes applicable to the purchase or
sale of Gas at a particular Receipt Point arising at or after the Receipt
Points.  Buyer shall release, indemnify, defend and save Seller harmless from
and against all Claims for such Taxes.  In the event Seller is required to remit
such Taxes, Buyer shall reimburse Seller for such amount.
 
10.
Billing and Payments.

 
10.1           On or before the fifteenth (15th) day following each Month during
the Term (and for the first Month following the expiration or termination of
this Agreement), Buyer shall deliver to Seller a statement for the preceding
Month showing the daily and total volume of Gas delivered to each Receipt Point,
the applicable price for such Gas, and any other amounts and adjustments due
hereunder, and the total amount due from Buyer to Seller.  In the event that the
quantity of gas delivered at any Receipt Point is less than the Nominated
Quantity for such Month, there shall be no adjustment to the price per MMBtu
payable by Buyer to Seller for Gas.  If the actual volume delivered is not
available by such billing date, Buyer shall use an estimated volume based on
nominations.  The estimated volume will then be corrected to the actual volume
on the following Month’s billing or as soon thereafter as transport information
is available.
 
10.2           On or before the twenty-fifth (25th) day of each Month, Buyer
will pay Seller at the notice address set forth in Section 11, in immediately
available funds, for Gas delivered during the preceding Month.  In the event
that either Party discovers any underpayment or overpayment, such Party shall
promptly notify the other Party, and Seller or Buyer, as applicable shall make a
payment to the other Party in the amount of any undisputed overpayment or
underpayment, as applicable, no later than thirty (30) days after receipt of
such notice.  The Parties agree that, notwithstanding the provisions of this
Section 11, no retroactive adjustment shall be made for any overpayment or
underpayment more than twenty-four (24) months from the date of the original
payment to which such overpayment or underpayment relates.  
 

 
 

--------------------------------------------------------------------------------

 

11.           Notices.
 
Every notice, request, statement or bill provided for in this Agreement shall be
in writing directed to the Party to whom given, made or delivered at such
Party's address as set forth below and as such address may be changed from time
to time with written notice to the other Party.
 
Buyer: TARGA GAS MARKETING LLC
 
Notices and
Correspondence:                                                                              Invoices
and Statements:
 
Targa Gas Marketing
LLC                                                                                    Targa
Gas Marketing LLC
1000 Louisiana, Suite
4300                                                                                   1000
Louisiana, Suite 4300
Houston,
TX  77002                                                                                          Houston,
TX  77002
Attn:  Contract
Administration                                                                           Attn:  Gas
Marketing Accounting
Phone:  (713) 584-1000                       Phone:  (713) 584-1000
Fax:  (713) 584-1503                        Fax:  (713) 584-1100
 
Operational
Matters:                                                                                         Duns
No.: 61-094-6290
 
Targa Gas Marketing
LLC                                                                                   
Federal Tax ID:  20-1884884
1000 Louisiana, Suite 4300
Houston, TX  77002
Attn:  Manager, Gas Scheduling
Phone:  (713) 584-1354
After Hours Number:  (713) 584-1354
 
Seller: TARGA NORTH TEXAS LP
 
Notices and Correspondence:
 
Targa North Texas
LP                                                                                               Duns
No.:  00-947-4847
1000 Louisiana, Suite
4300                                                                                   Federal
Tax ID: 20-4036176
Houston, TX  77002
Attn:  Contract
Administration                                                                           Wire
Transfer: JP Morgan Chase
Phone:  (713)
584-1000                                                                                          Account
#5567890
Fax:  (713)
584-1503                                                                                               ABA
#00071000013
 
12.
Title, Warranty and Indemnity.

 
12.1           Seller shall have title, custody and control of the Gas and shall
assume liability and risk of loss with respect to the Gas prior to the
applicable Receipt Point.  Buyer shall have title, custody and control of the
Gas and shall assume liability and risk of loss with respect to the Gas at and
after the applicable Receipt Point.
 
12.2           Seller warrants that it will have the right to convey and will
transfer good and merchantable title to all Gas sold hereunder and delivered by
Seller to Buyer, free and clear of all liens, encumbrances, and claims.  EXCEPT
AS PROVIDED IN THIS SECTION 12.2 AND IN SECTION 15.5, SELLER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE.
 

 
 

--------------------------------------------------------------------------------

 
 
    12.3           Seller shall release, indemnify, defend and hold harmless
Buyer from and against all Claims arising from or relating to the Gas prior to
the Receipt Points.  Buyer shall release, indemnify, defend and hold harmless
Seller from and against all Claims arising from and relating to the Gas at and
after the Receipt Points.
 
    12.4           Notwithstanding the other provisions of this Article 12, as
between Seller and Buyer, Seller will be liable for, and shall release,
indemnify, defend and hold harmless Buyer from and against all Claims arising
from or related to the failure of Gas delivered by Seller to meet the quality
requirements of Section 8.
 
    12.5           EXCEPT AS OTHERWISE PROVIDED HEREIN, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR AGREEMENT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, OR ACTIVE OR PASSIVE.
 
13.
Force Majeure.

 
    13.1           In the event that either Party is rendered unable, by reason
of an event of force majeure, to perform, wholly or in part, any obligation or
commitment set forth in this Agreement, then upon such Party's giving notice and
full particulars of such event of force majeure, this Agreement shall be
suspended, except for the payment of monies owed hereunder, to the extent and
for the period that such ability to perform is prevented by such force majeure
condition.  Initial notice may be given orally; however, written notification
with reasonably full particulars of the event or occurrence is required as soon
as reasonably possible.
 
    13.2           The term "force majeure" as employed in this Agreement shall
mean acts of God, landslides, lightening, earthquakes, fires, storms or storm
warnings, such as hurricanes, which result in evacuation of the affected areas,
floods, washouts, explosions, breakage or accident or necessity of repairs to
machinery or equipment or lines of pipe, weather related events affecting an
entire geographic region (which include freezing of wells or pipelines),
strikes, lockouts or industrial disputes or disturbances, civil disturbances,
governmental actions such as necessity for compliance with any court order, law,
statute, ordinance, regulation, or policy having the effect of law promulgated
by a government authority having jurisdiction,  failure or inability to secure
or maintain capacity for purposes of transportation of gas on any pipeline
system, or any other cause, whether of the kind herein enumerated or otherwise,
not reasonably within the control of the Party claiming force majeure. 
 
14.
Events of Default; Termination.

 
    14.1           It shall be an “Event of Default” if:
 
 
(a)
Either Party becomes insolvent, makes an assignment for the benefit of
creditors, or a receiver or trustee is appointed for the benefit of such Party’s
creditors, or a Party makes a filing for protection from creditors under any
bankruptcy or insolvency laws, or such filing is made against a Party;

 
 
(b)
Buyer fails to make any payment when due and such nonpayment shall have

 

 
 

--------------------------------------------------------------------------------

 
 
 
        continued for ten (10) Days or more after written notice of same from
Seller; or
 
 
(c)
Either Party fails to perform any of its material obligations hereunder and such
nonperformance shall have continued for thirty (30) Days or more after notice of
same from the other Party.

 
14.2           If an Event of Default occurs and is continuing, the
non-defaulting Party may, by written notice to the defaulting Party, designate a
day no earlier than the day such notice is effective as an early termination
date ("Early Termination Date").  On the Early Termination Date, all obligations
due on or after the Early Termination Date under the Agreement shall be
terminated except as provided herein.  If an Early Termination Date has been
designated, the non-defaulting Party shall in good faith calculate the amount
due between the parties as of the Early Termination Date. The non-defaulting
party shall notify the defaulting Party in writing of the amount due and whether
it is owed to or from the defaulting Party (the “Termination Payment”).  The
party owing the Termination Payment shall pay it to the other party within two
(2) Business Days after the effective date of such notice, with interest at the
Base Rate from the Early Termination Date until paid.
 
In addition, the defaulting Party hereunder shall reimburse the non-defaulting
Party, on demand, for actual, reasonable out-of-pocket expenses (with interest
at a rate equal to the lower of (i) the then-effective prime rate of interest
published under “Money Rate” by The Wall Street Journal, plus two percent per
annum; or (ii) the maximum applicable lawful interest rate), including, without
limitation, reasonable legal fees and expenses incurred by the other Party in
connection with the enforcement of the Agreement.
 
If an Early Termination Date is designated, the non-defaulting party shall be
entitled, in its sole discretion, to set-off any amount payable by the
non-defaulting Party to the defaulting Party under the Agreement or otherwise,
against any amounts payable by the defaulting Party to the non-defaulting Party
under this Agreement or otherwise.  This provision shall be in addition to any
right of setoff or other right and remedies to which any party is otherwise
entitled (whether by operation of law, contract or otherwise).  If an obligation
is unascertained, the non-defaulting party may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the non-defaulting
party accounting to the defaulting Party when the obligation is ascertained.
 
15.
Miscellaneous.

 
15.1           This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the respective Parties hereto, and the covenants,
conditions, rights and obligations of this Agreement shall run for the full term
of this Agreement.  No assignment of this Agreement, in whole or in part, will
be made without the prior written consent of the non-assigning Party, which
consent will not be unreasonably withheld or delayed; provided, either Party may
(i) transfer, sell, pledge, encumber, or assign this Agreement or the accounts,
revenues, or proceeds hereof in connection with any financing or other financial
arrangements, or (ii) transfer its interest to any parent or Affiliate by
assignment, merger or otherwise without the prior approval of the other
Party.  Upon any such assignment, transfer and assumption, the transferor shall
remain principally liable for and shall not be relieved of or discharged from
any obligations hereunder.
 
15.2           The invalidity of any one or more covenants or provisions of this
Agreement shall not affect the validity of any other provisions hereof or this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed to the maximum extent possible as if
 

 
 

--------------------------------------------------------------------------------

 

such invalid provision had not been included herein.  No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.
 
15.3           This Agreement sets forth all understandings between the Parties
respecting each transaction subject hereto, and any prior Agreements,
understandings and representations, whether oral or written, relating to such
transactions are merged into and superseded by this Agreement and any effective
transaction(s).  This Agreement may be amended only by a writing executed by
both Parties.  Each Party shall take such acts and execute and deliver such
documents as may be reasonably required to effectuate the purposes of this
Agreement.
 
15.4           The interpretation and performance of this Agreement shall be
governed by the laws of the State of Texas, excluding, however, any conflict of
laws rule which would apply the law of another jurisdiction.  This Agreement and
all provisions herein will be subject to all applicable and valid statutes,
rules, orders and regulations of any governmental authority having jurisdiction
over the Parties, their facilities, Gas supply, this Agreement or transaction or
any provisions thereof.  The Parties shall comply with all applicable laws in
the performance of their respective obligations under this Agreement.
 
15.5           Each Party to this Agreement represents and warrants that it has
full and complete authority to enter into and perform this Agreement.  Each
person who executes this Agreement on behalf of either Party represents and
warrants that it has full and complete authority to do so and that such Party
will be bound thereby.
 
15.6           The provisions of Section 14.2 and Article 12, shall survive any
expiration or termination of this Agreement.
 
15.7           Nothing in this Agreement shall entitle any person other than
Seller or Buyer, or their successors or assigns, to any claim, cause of action,
remedy or right of any kind relating to the transaction(s) contemplated by this
Agreement.
 
15.8           In construing this Agreement, the following principles shall be
followed: (i) no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Agreement; (ii) examples
shall not be construed to limit, expressly or by implication, the matter they
illustrate; (iii) the word “includes” and its syntactical variants mean
“includes, but is not limited to” and corresponding syntactical variant
expressions; (iv) the plural shall be deemed to include the singular and vice
versa, as applicable, and (v) unless the context otherwise requires, any
reference to a statutory provision (including those contained in subordinate
legislation) is a reference to the provision as amended or re-enacted, or as
modified by other statutory provisions from time to time, and includes
subsequent legislation made under the relevant statute.
 

 
 

--------------------------------------------------------------------------------

 

EXECUTED January 25, 2010, but effective March 1, 2009.
 


 
"BUYER"                                                                “SELLER”
 
TARGA GAS MARKETING
LLC                                                           TARGA NORTH TEXAS
LP
 
                                                                       By: Targa
North Texas GP LLC
 
 

         
By:  /s/ Stacy Duke
   
By:  /s/ Clark White
 
Name:  Stacy Duke
   
Name:  Clark White
 
Title:  Vice President
   
Title:  Vice President
 

 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
To Natural Gas Purchase Agreement
Between Targa Gas Marketing, Buyer
and
Targa North Texas LP, Seller
Effective as of March 1, 2009


 


 


 
Plants:
 
Chico Gas Processing Plant
 
Shackelford Gas Processing Plant
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
To Natural Gas Purchase Agreement
Between Targa Gas Marketing, Buyer
and
Targa North Texas LP, Seller
Effective as of March 1, 2009


 
Chico Plant
Applicable Transport
Near Market Point
Near Market Price
Remote Market Price
NGPL
Midcon Pool
Net Midcon Index Price
Net Midcon Index Price
ET Fuel
Cleburne Receipt Points
WASP of Cleburne Sales
WASP of Cleburne Sales
Turbine Receipt Point
WASP of Turbine Sales
WASP of Turbine Sales
NSL - Atmos
Howard Receipt Points
WASP of Howard Sales
WASP of Howard Sales
N/A
Tailgate of Plant
WASP of Tailgate Sales
N/A



 
Shackelford Plant
 
Transport
 
Near Market Point
Near Market Price
 
Remote Market Price
 
EPNG
 
Permian Pool
Net Permian Index Price
 
Net Permian Index Price
 
Targa Intrastate Pipeline
 
Atmos Header
WASP of Atmos Sales
    N/A                          N/A  
Tailgate of Plant
WASP of Tailgate Sales
    N/A  



 


 

